             Case 1:18-cv-01500-VEC Document 5 Filed 08/19/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 UNITED STATES OF AMERICA ex rel. TZAC, :                           DOC #:
 INC.,                                                          :   DATE FILED: 8/19/2019
                                                                :
                                              Plaintiff-        :
                                              Relator,          :       18-CV-1500 (VEC)
                                                                :
                            -against-                           :     NOTICE OF INITIAL
                                                                :   PRETRIAL CONFERENCE
                                                                :
 OXFAM a/k/a OXFAM GB,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Counsel for all parties are directed to appear before the undersigned for an Initial Pretrial

Conference (“IPTC”) in accordance with Rule 16 of the Federal Rules of Civil Procedure on

September 27, 2019 at 10:00 a.m. in Courtroom 443 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York, 10007.

        1.       Pursuant to section 1.C of the Court’s Individual Practices in Civil Cases, requests

for adjournment of the IPTC or any other conference must be made in writing at least 48 hours

prior to the scheduled conference. The request must state (1) the reason for the proposed

adjournment; (2) the original date of the conference; (3) the number of previous requests for

adjournment; (4) whether the other party or parties consent and, if not, the reason given for

refusing consent; and (5) proposed alternative dates.

        2.       Plaintiff is encouraged to serve Defendant promptly. Requests for

adjournment of the IPTC will not necessarily be granted on the ground that Defendant has not

been served or answered prior to the scheduled IPTC.




                                                   Page 1 of 2
                Case 1:18-cv-01500-VEC Document 5 Filed 08/19/19 Page 2 of 2



           3.      No later than September 19, 2019, the parties must submit a joint letter of no

more than five pages addressing the following in separate paragraphs:

           (1) a brief description of the case, including the factual and legal bases for the claim(s)

           and defense(s);

           (2) the basis for subject matter jurisdiction;

           (3) any contemplated motions; and

           (4) the prospect for settlement.

           4.      The parties must append to their joint letter a jointly proposed Civil Case

Management Plan and Scheduling Order. The parties are directed to consult the undersigned’s

Individual Practices in Civil Cases, which may be found on the Court’s website:

http://nysd.uscourts.gov/judge/Caproni.

           5.      Before the date of the IPTC, counsel for each party must (1) register as a filing

user in accordance with the Procedures of Electronic Case Filing and (2) file a Notice of

Appearance .

           6.      Plaintiff’s counsel is responsible for distributing copies of this Notice to all

parties.

           The Clerk of Court is respectfully directed to unseal the Complaint in this case, file it on

the public docket, and update the caption and party names on ECF accordingly.



SO ORDERED.
                                                               ________________________
Date: August 19, 2019                                             VALERIE CAPRONI
      New York, New York                                        United States District Judge




                                                Page 2 of 2
